MEMORANDUM***
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) decision denying petitioners’ motion to reconsider.
We have reviewed respondent’s unopposed motion to dismiss, or in the alternative, for summary affirmance and the record, and we conclude that the 07-71451 questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Specifically, the BIA did not abuse its discretion when it denied petitioners’ motion to reconsider based on petitioners’ unsupported statements that they could now demonstrate the requisite hardship to their qualifying relatives and that they should be permitted to seek legalization. See 8 C.F.R. § 1003.2(b)(2); Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005) (holding that BIA denials of motions to reopen or reconsider are reviewed for abuse of discretion).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.

 -phis disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.